Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Mark FitzGerald, on Feb. 11, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 5, 6, 8, 10 and 13 have been amended as shown below.  Claims 17-20, 28, 45, 55, 59 and 60 have been canceled, as shown below.  Claims 1-4, 7, 9, 11, 12, 14-16, 21-27, 29-44, 46-54 and 56-58 remain as shown in the claim set filed on Feb. 9, 2022.  Of these claims, claims 1-4, 7, 9, 11, 12, 14-16, 21-27, 29-44 and 46-54 have been canceled.  

61 [[5]].  (currently amended) The method of claim 10 [[14]], wherein the probiotic expresses a superoxide dismutase polypeptide.   

62 [6]].  (currently amended) The method of claim 61 [[5]], wherein the superoxide dismutase polypeptide is a superoxide dismutase A (SodA) polypeptide.

63 [[8]].  (currently amended) The method of claim 10 [[14]], wherein the probiotic is sensitive to lysozymes.   

10.  (currently amended) A method for treating gastrointestinal tract damage induced by sleep deprivation (SD), the method comprising:  administering to an individual who is sleep deprived and has gastrointestinal damage a therapeutically effective amount of a composition comprising a probiotic that reduces reactive oxygen species, wherein the probiotic is selected from the group consisting of:  Streptococcus thermophilus, Lactobacillus casei, Lactococcus lactis, and Lactobacillus paracasei, or wherein the probiotic is a probiotic with a 16S rRNA sequence having at least 90% sequence identity to a 16S rRNA sequence from Lactococcus lactis.   

13. (currently amended) The method of claim 10, wherein the SD is chronic or acute.
17 – 20.  (canceled)
28.  (canceled)
45.  (canceled)
55.  (canceled) 
59 – 60.  (canceled)   

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite claim language.  As discussed in the Office action of Nov. 17, 2021, on pp. 3-6, Ramanathan et al. (“Sleep deprivation decreases superoxide dismutase activity in rat hippocampus and brainstem,” NeuroReport 13(11):1387-1390, 2002) disclose that sleep deprivation (SD) causes decreased levels and degradation of antioxidative enzymes, particularly SOD (superoxide dismutase) and GPx (glutathione peroxidase).  The decreased amount of SOD causes ROS (reactive oxygen species) to accumulate in the brain and cause oxidative damage, oxidative stress and damage to cells, especially in the hippocampus and brainstem.  See pp. 1387, 1389 and 1390.  Bergonzelli Degonda et al. (US 2014/0212389 A1), cited in Applicants’ IDS, disclose that a composition comprising a therapeutically effective amount of a probiotic bacterium, such as Lactococcus lactis, can treat sleep deprivation, or insomnia, the result of which is sleep deprivation, and that this composition is safe and effective.  The composition may be added to a food or drink, and an effective dose, more preferably, is 106 – 109 cfu/g of therapeutic product, or 107 – 1011 cfu per L. lactis, because Ramanathan et al. disclose that sleep deprivation causes oxidative damage in the brain, due to ROS, while Bergonzelli Degonda et al. disclose that a therapeutically effective amount of L. lactis can treat sleep deprivation, by restoring normal sleep patterns and reducing sleep disturbances.  This artisan of ordinary skill would have known that by causing the subjects suffering from sleep deprivation to sleep more, their enzyme levels, including SOD levels, would be closer to normal levels, and their elevated levels of ROS would subsequently decrease, resulting in decreased damage to the body, including decreased brain damage.  A probiotic bacterium that has a 16S rRNA whose polynucleotide sequence has over 90% sequence identity to the polynucleotide sequence of the 16S rRNA from an L. lactis strain, i.e., 100% sequence identity, is (or is likely to be) itself L. lactis.  16S rRNA sequences are highly conserved among species in the phylogenetic scheme of classification and are used for identifying unknown organisms and for measuring the genetic relationships among strains of a species or species of a genus.  Nevertheless, neither reference discloses that the damage to the body caused by sleep deprivation, in particular oxidative cellular damage, occurs in the gastrointestinal tract.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-02-10